Citation Nr: 0316436	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision.  The 
veteran filed a notice of disagreement in February 2000.  The 
RO issued a statement of the case in March 2000.  The veteran 
filed a substantive appeal in May 2000.  

In May 2000, he was afforded a hearing before the RO; the 
transcript of that hearing is of record.  

In June 2002, the Board denied the claims for service 
connection for gastrointestinal symptoms and for psychiatric 
symptoms (to include panic attacks, nerve problems, 
depression, sleep problems, nightmares, flashbacks, and 
recurring memories) each as due to undiagnosed illness.  The 
Board acknowledged that the veteran's case was the type in 
which a veteran applies for service connection for an 
undiagnosed illness but is found to have a diagnosable 
disability.  The Board determined, however, that it should 
also consider the veteran's claims for service connection for 
gastrointestinal disability and for an acquired psychiatric 
disability on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).  Hence, also in June 2002, the Board 
undertook development of those claims pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Consequently, in 
March 2003, the Board received additional, pertinent 
evidence, and notified the veteran and his representative of 
the receipt of such evidence.


REMAND

Pursuant to the Board's development, evidence has been added 
to the claims file, including a January 2003 VA examination 
report, medical records from the VA Medical Center (VAMC) in 
Asheville, North Carolina, and service medical records from 
the National Personnel Records Center.  However, the Board is 
unable to adjudicate the claims on appeal on the basis of 
such evidence at this time.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, has recently been held 
to be invalid.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003).  In view 
of the above-cited decision, and to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995), 
the matters on appeal must be returned to the RO for 
consideration of the claims in light of all additional 
evidence added to the record since the August 2001 SSOC.  

Additionally, as the evidence received pertains to direct 
service connection, a new theory of entitlement not yet 
considered by the RO; it would be potentially prejudicial for 
the Board to consider the issues prior to initial 
adjudication of the matters by the RO.  While the RO has yet 
to consider the issues on the basis of direct service 
connection, the Board notes, that in May 2001, the RO sent 
the veteran a letter notifying him of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified by 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002) and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)), to include the relevant criteria for claims for 
service connection.  On remand, the RO should ensure that the 
duties to notify and assist as set forth in the VCAA are 
satisfied prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  After reviewing the claims file to 
ensure that all notification and 
development action warranted by the VCAA 
has been accomplished, the RO should 
adjudicate the claims on appeal in light 
of all pertinent evidence (to particularly 
include all evidence added to the record 
since the August 2001 Supplemental 
Statement of the Case (SSOC)) and legal 
authority. 

2.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include full reasons 
and bases for its determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



